NO. 07-05-0150-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                    MAY 10, 2005

                        ______________________________


                        APTPCY, LTD., ET AL., APPELLANTS

                                          V.

                       THE CITY OF PASADENA, APPELLEE


                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 3 OF HARRIS COUNTY;

          NO. 829,789; HONORABLE LYNN M. BRADSHAW-HULL, JUDGE

                        _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      On March 7, 2005, appellant APTPCY, Ltd., et al. filed a notice of appeal in the

County Court at Law Number Three of Harris County complaining of an award from Special

Commissioners regarding property value. According to the notice of appeal, APTPCY, Ltd.

et al. requested a jury trial and enclosed payment of the jury fee.          Following
communications between the Clerk of this Court, the County Clerk, and counsel for

APTPCY, Ltd., et al., it was determined that the notice of appeal, although correctly filed

in the County Court at Law Number Three of Harris County, was also mistakenly filed in the

Fourteenth Court of Appeals then transferred to this Court by order of the Texas Supreme

Court. Counsel for APTPCY, Ltd., et al. informed the Clerk of this Court that the matter

remains pending in the County Court at Law Number Three and no final judgment has been

rendered.


       Accordingly, we dismiss this purported appeal for want of jurisdiction. No motion for

rehearing will be entertained and our mandate will issue forthwith.


                                          Don H. Reavis
                                            Justice




                                             2